           Case 4:19-cv-00031-BMM Document 1 Filed 04/15/19 Page 1 of 5



Gary M. Zadick
UGRIN ALEXANDER ZADICK, P.C.
#2 Railroad Square, Suite B
P.O. Box 1746
Great Falls, MT 59403-1746
Telephone: 406-771-0007
Facsimile: 406-452-9360
gmz@uazh.com

Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

COLONY INSURANCE COMPANY,                                 Cause No.

                          Plaintiff,
              v.
                                                   COMPLAINT FOR
LIBERTY MUTUAL INSURANCE                         DECLARATORY RELIEF
COMPANY AND SLETTEN
CONSTRUCTION COMPANY,

                          Defendants.

      Plaintiff, Colony Insurance Company, by and through its attorneys, submits its

Complaint for Declaratory Judgment and states as follows:

                                       JURISDICTION

      1.      Plaintiff Colony Insurance Company is a corporation organized and

existing under the laws of the Commonwealth of Virginia with its principal place of

business in the Commonwealth of Virginia.

      2.      Defendant Liberty Mutual Insurance Company is a corporation organized
           Case 4:19-cv-00031-BMM Document 1 Filed 04/15/19 Page 2 of 5



and existing under the law of the Commonwealth of Massachusetts with its principal

place of business in the Commonwealth of Massachusetts. Liberty Mutual Insurance

Company, upon information belief, insures Defendant Sletten Construction Company.

      3.      Sletten Construction Company is a corporation organized under the laws

of the State of Montana with its principal place of business in the State of Montana.

      4.      This case involves an insurance coverage dispute and the claims and

demands in the underlying case and cost of defense exceed $75,000, exclusive of

interest and costs.

      5. This Court has jurisdiction of this case pursuant to 28 U.S.C. § 1332(a)

because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and the controversy herein between citizens of different states.

      6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because Defendant Sletten Construction Company is located in the Great Falls

Division of this District Court.

                           GENERAL ALLEGATIONS

      7.      This is a Complaint for a Declaratory Judgment, brought pursuant to 28

U.S.C. §§ 2201 and 2202, for the purpose of determining a question and actual

controversy between the parties as hereinafter more fully appears.

      8.      On March 30, 2018 Christopher G. Forsman, as Plaintiff, filed suit in

Montana Eighth Judicial District Court, Cascade County in Cause No. BDV-18-0185
           Case 4:19-cv-00031-BMM Document 1 Filed 04/15/19 Page 3 of 5



seeking damages and recovery from Sletten Construction Company the Defendant

named in the underlying action. A true and correct copy of the underlying Complaint

is attached hereto as Exhibit A.

      9.      In the underlying action Christopher G. Forsman alleges that his injuries

were caused by the negligence of Defendant Sletten Construction Company.

      10.     On information and belief, Liberty Mutual Insurance Company has

undertaken the defense of Sletten Construction in the underlying action.

      11.     Defendant Liberty Mutual Insurance Company has made demand upon

Plaintiff Colony insurance company to defend and indemnify Defendant Sletten

Construction in the underlying action.

      12.     Pursuant to the demand by Liberty Mutual Insurance Company Plaintiff

Colony Insurance Company has offered to undertake the defense of the underlying

matter going forward under the express reservation of its right to recover its defense

fees and expenses on the basis that there is no duty to defend nor indemnify Sletten

Construction Company with respect to the underlying action.

      13.     Under the policy of insurance issued by Colony Insurance to its insured

Grizzly Steel, Inc. certain coverage for additional insureds was extended, however, the

additional insured coverage does not cover the claims in the underlying action brought

against Sletten Construction. The claims in the underlying action are based upon the

alleged acts, errors and omissions of Sletten Construction Company directly and not as
         Case 4:19-cv-00031-BMM Document 1 Filed 04/15/19 Page 4 of 5



a result of any alleged breach of duty, act, error or omission of Grizzly Steel, Inc.

                        JUSTICIABLE CONTROVERSY

      14.    Under the law of Montana, § 18-2-124, MCA it is against public policy

and void as a matter of law for any construction contract to require one party to

indemnify the other against the others own negligence.

      15.    In addition, the additional insured endorsement contained in the policy of

insurance, Exhibit B, consistent with the public policy of Montana, does not extend

coverage to an additional insured unless the bodily injury was caused “in whole or in

part” by the named insured, Grizzly Steel, and is further limited in that it only affords

coverage “to the extent permitted by law”.

      16.    The underlying action, as stated in the Complaint, Exhibit A, is based

solely upon allegations of acts, errors and omissions of Sletten Construction and is not

based upon any act, error omission of Grizzly Steel.

      17.    Based upon the law of Montana and the additional insured endorsement

addressed above, there is an actual, real and substantial controversy of a justiciable

nature now existing between Plaintiff Colony Insurance Company and Defendants

Liberty Mutual Insurance Company and Sletten Construction as described above.

      18.    By order and decree herein, all rights and legal relations of the parties

should be immediately, definitely and judicially determined, adjudicated and declared.

      WHEREFORE, Colony Insurance Company prays to the Court for:
           Case 4:19-cv-00031-BMM Document 1 Filed 04/15/19 Page 5 of 5



      1.      A declaratory judgment that it has no duty under the policy of insurance

to defend or indemnify Sletten Construction Company in the underlying suit.

      2.       A declaratory judgment that it may recoup any funds it has paid in the

defense of the underlying action.

      3.      For such other and further relief as may be just and equitable.

      DATED this 15th day of April, 2019.

                           UGRIN ALEXANDER ZADICK, P.C.

                           By:   /s/ Gary M. Zadick
                                 Gary M. Zadick
                                 #2 Railroad Square, Suite B
                                 P.O. Box 1746
                                 Great Falls, Montana 59403
                                 Attorneys for Plaintiff
